FILED
                              NOT FOR PUBLICATION                             APR 14 2015

                                                                          MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


KRISANNE L. HENSLEY,                              No. 13-35814

                 Plaintiff - Appellant,           D.C. No. 2:12-cv-00180-TOR

  v.
                                                  MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

                 Defendant - Appellee.


                      Appeal from the United States District Court
                        for the Eastern District of Washington
                       Thomas O. Rice, District Judge, Presiding

                               Submitted April 13, 2015 **

Before:        THOMAS, Chief Judge, D.W. NELSON and LEAVY, Circuit Judges.

       Krisanne L. Hensley appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of Hensley’s application for disability

insurance benefits and supplemental security income under Titles II and XVI of the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
              The panel unanimously concludes this case is suitable for decision
without oral argument. Hensley’s unopposed motion to submit the case on the
briefs is granted. See Fed. R. App. P. 34(a)(2).
Social Security Act. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), and affirm.

      The administrative law judge (ALJ) provided specific and legitimate reasons

supported by substantial evidence for giving little weight to the opinions of

psychologist W. Scott Mabee, Ph.D., who supervised mental health evaluations

conducted by counseling therapist Steven E. Erikson and social worker Amy

Robinson. First, the ALJ reasonably found that Dr. Mabee’s opinions were

inconsistent with Erikson’s and Robinson’s clinical findings. See Bray v. Comm'r

of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir. 2009) (permitting the rejection

of a medical opinion that is inconsistent with clinical findings). Second, the ALJ

reasonably determined that Dr. Mabee’s opinion was inconsistent with Hensley’s

reported daily activities, which included attending to personal care, cooking,

cleaning, shopping for groceries, taking the bus and swimming for exercise. See

Curry v. Sullivan, 925 F.2d 1127, 1130 (9th Cir. 1990) (concluding that claimant’s

testimony about her daily activities may be seen as inconsistent with the presence

of a disabling condition). Third, the ALJ reasonably gave more weight to the

contradictory opinions of Drs. Bailey and Gentile, whose conclusions were

consistent with other independent evidence in the record. See Tonapetyan v.

Halter, 242 F.3d 1144, 1149 (9th Cir. 2001) (finding that contrary opinion of a


                                          2
non-examining medical expert may constitute substantial evidence when it is

consistent with other independent evidence in the record).

      The ALJ provided specific, clear and convincing reasons for discounting

Hensley’s testimony regarding the intensity, persistence and limiting effects of her

symptoms. The ALJ noted that Hensley’s subjective complaints of disabling knee

pain and mental health impairments were not fully supported by the medical

evidence. See Chaudhry v. Astrue, 688 F.3d 661, 670-671 (9th Cir. 2012) (holding

that the ALJ properly relied on medical evidence undermining claimant’s

subjective assessment of limitations). The ALJ further noted that Hensley stopped

working, in part, because of her positive drug test rather than an injury. See Bruton

v. Massanari, 268 F.3d 824, 828 (9th Cir. 2001) (stating that in making a

credibility determination, ALJ did not err by considering that claimant left his job

because he was laid off, rather than because he was injured). Finally, the ALJ was

permitted to consider Hensley’s reports of her daily living activities and her lack of

mental health treatment when considering the intensity, persistence and limiting

effects of her symptoms. See Curry, 925 F.2d at 1130; Molina, 674 F.3d at 1113

(in assessing credibility, the ALJ may properly rely on unexplained or inadequately

explained failure to seek treatment or to follow a prescribed course of treatment).

      AFFIRMED.


                                          3